Citation Nr: 1048018	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a collapsed left lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

In September 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Montgomery RO.  A 
transcript of this hearing was prepared and associated with the 
claims file.


FINDING OF FACT

It is at least as likely as not that the Veteran's collapsed left 
lung is etiologically related to his military service.


CONCLUSION OF LAW

The Veteran has a collapsed left lung that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for a collapsed left lung, any 
error by VA in complying with the requirements of VCAA as to this 
issue is moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a 
collapsed left lung, which he essentially contends originated 
during his military service.  Specifically, he reports that he 
was hospitalized for a collapsed left lung while serving in 
Germany. 

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

First, the Board does not dispute that the Veteran has a current 
disability, as the March 2009 VA examination report assesses a 
collapsed left lung, status post chest tube placement.  This 
aspect of the Veteran's claim need not be further discussed.  
Rather, it is the other two requirements, the presence of an in-
service disability and nexus, that require demonstration.  A 
March 2009 VA examination report constitutes the most probative 
evidence of record with respect to these questions.

The March 2009 VA examination report reflects that the examiner 
reviewed the record.  It contains the examiner's summary of the 
pertinent evidence of record, including the negative service 
treatment records and a medical record from May 1974 (slightly 
more than one year following his separation from service) in 
which the Veteran claimed that he had suffered a spontaneous 
pneumothorax while in the Army.  It was noted that this condition 
had resolved without a chest tube and that the Veteran was 
currently experiencing symptoms similar to those that occurred at 
the time of the in-service treatment.  

The VA examination report also reflect that the Veteran described 
having experienced increasing tightness in his chest and left 
subcostal pain in January 1972 while stationed in Germany.  He 
reported that he was seen in the infirmary and was diagnosed with 
a pneumothorax.  He reported he was hospitalized for two weeks 
but that a chest tube was not placed.  

Following a physical examination and recitation of the Veteran's 
post-service medical history, the examiner assessed that the 
Veteran had left spontaneous pneumothorax, status post chest tube 
placement.  The examiner noted that there are no medical records 
that support a pneumothorax occurring during active duty service.  
He further noted that the Veteran had a chest x-ray and discharge 
examination, which were completely negative.  The examiner again 
noted the May 1974 VA examination with complaints of left chest 
wall pain with a negative chest x-ray less than one year after 
discharge from the military.  Subsequently, in 2003, the Veteran 
developed a left pneumothorax with placement of a chest tube.  

The examiner noted that the Veteran described a pneumothorax 
without treatment during the May 1974 VA examination.  The 
examiner opined that "It is unlikely that the patient would 
present to the VA, less than one year after discharge, and 
complain of a specific diagnosis and evaluation during active 
duty without having recieved [sic] treatment.  The patient was 
very specific related to his diagnosis.  Therefore, it is at 
least as likely as not that the patient's pneumothorax initially 
occurred during active duty and is related to his previous 
military service."  

Addressing the nexus element first, the Board notes that the 
March 2009 VA examination report is the only evidence of record 
that opines as to the etiology of the Veteran's current collapsed 
left lung disability.  The Board finds that this evidence 
demonstrates a link between the Veteran's current collapsed left 
lung disability and the collapsed lungs that he suffered in the 
past, regardless of whether any past collapsed lungs occurred 
during service.  (The Board considers it immaterial that the 
examiner identified the May 1974 examination as having occurred 
within one year, rather than slightly more than one year, of the 
Veteran's January 1973 separation.)  Even though the examiner 
does not offer a medical rationale justifying why the Veteran's 
collapsed lung is considered a chronic disability, the Board 
finds that the examiner's professional expertise, his thorough 
review of the Veteran's complete medical history, and his 
interview and examination of the Veteran render his opinion 
highly probative for the purpose of determining nexus.  The Board 
further notes that there is no contradictory medical etiology 
opinion of record.

The final question in this claim relates to whether the competent 
and probative evidence of record establishes that the Veteran at 
least as likely as not suffered a collapsed left lung during 
service.  The Board finds that the most probative evidence of 
record on this issue appears in the March 2009 VA examination 
report and the May 1974 VA medical record on which this opinion 
is based.  

First, the Board notes that, while the May 1974 record is 
identified as a Medical Certificate and History relating to an 
Application for Medical Benefits, there is no indication that the 
Veteran sought benefits relating to a collapsed left lung until 
September 2000, more than 26 years following his May 1974 
complaints.  It thus does not appear that the Veteran's 
description of his pertinent medical history in May 1974 was 
given for the purpose of establishing an in-service pulmonary 
disability.  The Board therefore does not consider the probative 
value of the medical history as provided in the May 1974 record 
to be diminished by the prospects of monetary gain.  In addition, 
to the extent that the Veteran was reporting a military 
physician's roughly contemporaneous diagnosis of his having 
suffered a spontaneous pneumothorax while in the Army, the Board 
finds that the Veteran, though a lay person, is competent to 
provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)(finding that lay evidence can be 
competent evidence to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional). 

The Board also finds that the March 2009 VA examiner has offered 
a highly persuasive rationale in concluding that the Veteran 
first experienced a collapsed lung in service.  This opinion 
offers a medical conclusion to the extent that the examiner was 
able to comment on the plausibility of the Veteran having been 
able to give such a specific description of his diagnosis and in-
service course of treatment without having actually experienced a 
collapsed lung in service.  The Board therefore finds the March 
2009 VA examiner's opinion to be probative to the question of 
whether the Veteran suffered a collapsed lung in service.

The Board acknowledges that the Veteran's service treatment 
records do not include evidence of in-service hospitalization for 
a collapsed lung.  The Board notes in passing that 
hospitalization records are generally not stored with the rest of 
a Veteran's service treatment records, and that it is unclear 
whether records of an in-patient hospitalization in Germany were 
specifically requested.  Regardless, as discussed above, the 
evidence of record demonstrates it is at least as likely as not 
that the Veteran suffered a collapsed lung during service.  

In short, Board finds that the Veteran's collapsed left lung is 
at least as likely as not related to his military service.  
Therefore, the Board finds that service connection for a 
collapsed left lung is warranted, and the benefit sought on 
appeal is granted.




ORDER

Entitlement to service connection for a collapsed left lung is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


